

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


SECOND AMENDMENT to OPTION FOR A LICENSE AGREEMENT




This Second Amendment entered into on the date of last signature to this First
Amendment by and between MacroGenics, Inc. a Delaware corporation having a
principal office located at 9704 Medical Center Drive, Rockville, MD 20850
(“MacroGenics”) ″), and Les Laboratoires Servier, a company organized and
existing under the laws of France, having a principal office located at 50 rue
Carnot 92284 Suresnes (“LLS”) and Institut de Recherches Servier, a company
organized and existing under the laws of France, having a principal office
located at 3 rue de la République - 92150 Suresnes - France (“IdRS”) and LLS and
IdRS hereinafter collectively referred to as “Servier”). MacroGenics and Servier
are each referred to herein by name or as a “Party” or, collectively, as
“Parties.”
WHEREAS, Servier and MacroGenics executed an Option for a License Agreement on
September 19, 2012, as amended on 14 June 2017 (the “Agreement”);
WHEREAS, the Parties wish to further amend the Agreement as set forth below;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to the following terms and
conditions:
1. All capitalized terms used in this Second Amendment, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the Agreement.
2. Article 1.64(b) shall be deleted in its entirety and replaced with the
following:
“with respect to each of the A33 Program [***].”
3. This Second Amendment and the Agreement constitute the entire agreement of
the parties and supersedes any and all prior agreements, written or oral,
between Servier and MacroGenics relating to the subject matter of this First
Amendment and the Agreement and neither may be amended unless agreed to in
writing by both parties.
[Signature page follows]











--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
First Amendment to be executed by their respective duly authorized
representative.




MacroGenics, Inc.
Les Laboratoires
Name: [***] Name: [***] [***] Title: [***] Title: [***] Date: [***] Date: [***] Institut
de Recherches Servier  Name: [***] Title: [***] Date: [***] 




